Exhibit 10.1

EXECUTION VERSION

REFINANCING TERM LOAN AMENDMENT NO. 1 dated as of March 30, 2012 (this
“Agreement”), to the Credit Agreement dated as of November 20, 2007, as amended
and restated as of March 20, 2012 (the “Credit Agreement”), among DJO FINANCE
LLC, a Delaware limited liability company (the “Company”), DJO HOLDINGS LLC, a
Delaware limited liability company (“Holdings”), CREDIT SUISSE AG, as
Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer, and
each lender party thereto (collectively, the “Lenders”).

WHEREAS, pursuant to Section 2.15 of the Credit Agreement, the Company has
requested that the persons set forth on Schedule I hereto (the “Refinancing Term
Lenders”) make Refinancing Term Loans to the Company in the aggregate principal
amount of $105,000,000 (the “Additional Tranche B-3 Term Loans”; the commitments
to make such term loans, the “Additional Tranche B-3 Term Commitments”), the net
proceeds of which shall be used to repay in full all outstanding Tranche B-1
Term Loans; and

WHEREAS, the Refinancing Term Lenders are willing to make the Additional Tranche
B-3 Term Loans to the Company on the terms and subject to the conditions set
forth herein and in the Credit Agreement.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. The provisions
of Section 1.02 of the Credit Agreement are hereby incorporated reference
herein, mutatis mutandis.

SECTION 2. Additional Tranche B-3 Term Loans. (a) Subject to the terms and
conditions set forth herein and in the Credit Agreement, each Refinancing Term
Lender agrees, severally and not jointly, to make Additional Tranche B-3 Term
Loans to the Company on the Refinancing Term Loan Effective Date (as defined
below) in the amount set forth opposite such Refinancing Term Lender’s name on
Schedule I hereto.

(b) Pursuant to Section 2.15(b) of the Credit Agreement, the Additional Tranche
B-3 Term Loans have been designated as an increase in Tranche B-3 Term Loans.
Unless the context shall otherwise require, each Refinancing Term Lender shall
constitute a Refinancing Term Lender, a Tranche B-3 Term Lender, a Term Lender
and a Lender under the Credit Agreement, and its Additional Tranche B-3 Term
Loans shall constitute Refinancing Term Loans, Tranche B-3 Term Loans and Term
Loans, in each case for all purposes of the Credit Agreement and the other Loan
Documents.

(c) Unless previously terminated, the Additional Tranche B-3 Term Commitments
shall terminate upon the earlier to occur of (i) the making of the Additional
Tranche B-3 Term Loans on the Refinancing Term Loan Effective Date and (ii) 5:00
p.m., New York City time, on March 30, 2012.



--------------------------------------------------------------------------------

(d) The proceeds of the Additional Tranche B-3 Term Loans shall be used by the
Company solely to repay all outstanding Tranche B-1 Term Loans, together with
all amounts required to be paid by it in connection therewith, and to pay fees
and expenses incurred in connection with the transactions contemplated by this
Agreement.

SECTION 3. Amendments to the Credit Agreement. (a) Section 1.01 of the Credit
Agreement is hereby amended by inserting the following new definitions in proper
alphabetical order therein:

“First Refinancing Term Loan Amendment” means Refinancing Term Loan Amendment
No. 1 dated as of March 30, 2012, among the Company, Holdings, each other Loan
Party, the Administrative Agent and the Refinancing Term Lenders party thereto.

“First Refinancing Term Loan Effective Date” has the meaning assigned to the
term “Refinancing Term Loan Effective Date” in the First Refinancing Term Loan
Amendment.

(b) The definition of the term “Term Commitment” is hereby amended by
(i) inserting the words “or pursuant to the First Refinancing Term Loan
Amendment in an aggregate amount not to exceed the amount set forth opposite
such Lender’s name on Schedule I to the First Refinancing Term Loan Amendment
under the caption “Additional Tranche B-3 Term Commitment”” immediately before
the words “or in the Assignment and Assumption” in clause (b) of the first
sentence thereof and (ii) inserting the words “and on the First Refinancing Term
Loan Effective Date was $105,000,000” immediately before the period at the end
of the second sentence thereof.

(c) The definition of the term “Tranche B-3 Term Loan” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

““Tranche B-3 Term Loan” means a term loan made by a Tranche B-3 Term Lender to
the Company on the Restatement Effective Date pursuant to the Amendment
Agreement or on the First Refinancing Term Loan Effective Date pursuant to the
First Refinancing Term Loan Amendment.”

(d) Section 2.06(b) of the Credit Agreement is hereby amended by replacing the
words “The Term Commitment of each Tranche B-3 Term Lender shall terminate as
provided in the Amendment Agreement” with the words “The Term Commitment of each
Tranche B-3 Term Lender on the Restatement Effective Date shall terminate as
provided in the Amendment Agreement and the Term Commitment of each Tranche B-3
Term Lender on the First Refinancing Term Loan Effective Date shall terminate as
provided in the First Refinancing Term Loan Amendment”.

(e) Section 2.07(a) of the Credit Agreement is hereby amended by replacing the
words “the aggregate principal amount of all Tranche B-3 Term Loans outstanding
on the Restatement Effective Date” in clause (y) thereof with the words “the sum
of (A) the aggregate principal amount of all Tranche B-3 Term Loans made on the
Restatement Effective Date and (B) the aggregate principal amount of all Tranche
B-3 Term Loans made on the First Refinancing Term Loan Effective Date”.

 

2



--------------------------------------------------------------------------------

(f) Section 7.10(a) of the Credit Agreement is hereby amended by inserting the
words “made on the Restatement Effective Date” immediately after the words “the
Tranche B-3 Term Loans” therein.

SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, Holdings, the Company and each other Loan Party
represents and warrants to each of the Lenders and the Administrative Agent that
at the time of and immediately after giving effect to this Agreement and the
transactions contemplated hereby: (a) the representations and warranties of the
Company and each other Loan Party set forth in Article V of the Amended and
Restated Credit Agreement or in any other Loan Document are true and correct in
all material respects on and as of the date hereof, except for such
representations and warranties expressly stated to relate to a specific earlier
date, in which case such representations and warranties were true and correct in
all material respects on such earlier date; provided that any representation and
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language shall be true and correct in all respects on such respective
dates and (b) no Default exists or would result from the consummation of the
transactions contemplated hereby, including the borrowing of the Additional
Tranche B-3 Term Loans or the application of proceeds thereof.

SECTION 5. Other Agreements. The parties hereto hereby agree that this Agreement
shall constitute the notice with respect to the establishment of Refinancing
Term Loans required pursuant to Section 2.15(a) of the Credit Agreement, and the
Administrative Agent hereby waives compliance with the requirements with respect
to the date on which such notice was required to be delivered pursuant thereto.

SECTION 6. Effectiveness. This Agreement shall become effective as of the date
(the “Refinancing Term Loan Effective Date”) on which each of the following
conditions shall have been satisfied:

(a) the Administrative Agent (or its counsel) shall have received counterparts
of this Agreement that, when taken together, bear the signatures of
(i) Holdings, (ii) the Company, (iii) each Subsidiary Guarantor and (iv) each
Refinancing Term Lender;

(b) the Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party and the
authorization of this Agreement, the borrowing of the Additional Tranche B-3
Term Loans and the other transactions contemplated hereby, all in form and
substance reasonably satisfactory to the Administrative Agent;

(c) the Administrative Agent shall have received a favorable legal opinion,
dated as of the Refinancing Term Loan Effective Date and addressed to the
Administrative Agent and the Lenders from each of (A) Simpson Thacher & Bartlett
LLP, New York counsel to the Loan Parties, (B) Reed Smith LLP, special
regulatory counsel to the Loan Parties, (C) Faegre Baker Daniels LLP, Minnesota
counsel to certain Loan Parties, (D) Rice Silbey, Reuter & Sullivan, LLP, Nevada
counsel to certain Loan Parties, (E) Reinhart Boerner Van Deuren s.c., Wisconsin
counsel to certain Loan Parties and (F) Moore & van Allen, North Carolina
counsel to certain Loan Parties;

 

3



--------------------------------------------------------------------------------

(d) (i) The Administrative Agent shall have received (x) a Loan Notice with
respect to the Additional Tranche B-3 Term Loans setting forth the information
specified in Section 2.02 of the Credit Agreement and (y) a notice of prepayment
with respect to the prepayment of Tranche B-1 Loans required to be made pursuant
to Section 2.05(d) of the Credit Agreement (the “Tranche B-1 Term Loan
Prepayment”) and (ii) substantially contemporaneously with the other
transactions contemplated hereby, the Company shall have made the Tranche B-1
Term Loan Prepayment and shall have paid all amounts required to be paid by it
in connection therewith;

(e) Both before and after giving effect to this Agreement and the borrowing of
the Additional Tranche B-3 Term Loans on the Refinancing Term Loan Effective
Date, each of the conditions set forth in paragraphs (a) and (b) of Section 4.02
of the Credit Agreement shall be satisfied (it being understood that all
references to “the date of such Credit Extension” or similar language in
Section 4.02 of the Credit Agreement shall be deemed to refer to the Refinancing
Term Loan Effective Date), and the Administrative Agent shall have received a
certificate, dated the Refinancing Term Loan Effective Date and signed by the
chief financial officer of the Company, certifying as to the foregoing; and

(f) the Administrative Agent shall have received payment of all fees and other
amounts due and payable on or prior to the Refinancing Term Loan Effective Date
and to the extent invoiced at least one Business Day prior to the Refinancing
Term Loan Effective Date, reimbursement or payment of all reasonable and
documented out-of-pocket costs and expenses required to be reimbursed or paid by
the Company hereunder or any other Loan Document.

The Administrative Agent shall notify the Company and the Lenders of the
Refinancing Term Loan Effective Date, and such notice shall be conclusive and
binding.

SECTION 7. Reaffirmation of Guaranty and Security. The Company and each other
Loan Party, by its signature below, hereby (a) agrees that, notwithstanding the
effectiveness of this Agreement, the Collateral Documents continue to be in full
force and effect and (b) affirms and confirms its guarantee of the Obligations
and the pledge of and/or grant of a security interest in its assets as
Collateral to secure such Obligations, all as provided in the Collateral
Documents as originally executed, and acknowledges and agrees that such
guarantee, pledge and/or grant continue in full force and effect in respect of,
and to secure, such Obligations under the Credit Agreement and the other Loan
Documents, including the Additional Tranche B-3 Term Commitments and the
Additional Tranche B-3 Term Loans.

SECTION 8. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile
transmission or other electronic transmission (i.e. a “pdf” or “tif”) of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart hereof. The Administrative Agent
may also require that any such documents and signatures delivered by

 

4



--------------------------------------------------------------------------------

facsimile transmission or other electronic transmission be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by facsimile transmission or other electronic transmission.

SECTION 9. Governing Law; Jurisdiction; Waiver of Jury Trial. The provisions of
Section 10.17 and 10.18 of the Credit Agreement are hereby incorporated by
reference herein, mutatis mutandis.

SECTION 10. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Agreement.

SECTION 11. Effect of this Agreement. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Agents under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle any Loan Party to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances. This Agreement shall apply and be effective
only with respect to the provisions of the Credit Agreement specifically
referred to herein. This Agreement shall constitute a Refinancing Term Loan
Amendment and a Loan Document for all purposes of the Credit Agreement. Each
Guarantor further agrees that nothing in the Credit Agreement, this Agreement or
any other Loan Document shall be deemed to require the consent of such Guarantor
to any future amendment to the Credit Agreement.

[Remainder of this page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

 

DJO FINANCE LLC

    By    

        /s/ Vickie L.Capps

  Name: Vickie L. Capps   Title:   Executive Vice President & Chief
            Financial Officer

 

DJO HOLDINGS LLC

    By    

        /s/ Vickie L. Capps

  Name: Vickie L. Capps   Title:    Executive Vice President & Chief
             Financial Officer

 

DJO FINANCE CORPORATION

DJO, LLC

ENCORE MEDICAL PARTNERS, LLC

ENCORE MEDICAL GP, LLC

EMPI, INC.

ENCORE MEDICAL ASSET CORPORATION

ELASTIC THERAPY, LLC

RIKCO INTERNATIONAL, LLC

    By    

        /s/ Vickie L. Capps

  Name: Vickie L. Capps   Title:    Executive Vice President & Chief
             Financial Officer

 

ENCORE MEDICAL L.P.

    By       Encore Medical GP, LLC  

        /s/ Vickie L. Capps

  Name: Vickie L. Capps   Title: Executive Vice President & Chief
          Financial Officer

 

6



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent and as Refinancing Term Lender     By    

/s/ Judith E. Smith

  Name: Judith E. Smith   Title:   Managing Director     By    

/s/ Tyler R. Smith

  Name: Tyler R. Smith   Title:   Associate

 

7



--------------------------------------------------------------------------------

SCHEDULE I

Additional Tranche B-3 Term Commitments

 

Refinancing Term Lender

  Additional Tranche B-3 Term Commitment  

Credit Suisse AG, Cayman Islands Branch

  $ 105,000,000   

TOTAL

  $ 105,000,000   